Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 1 of 7 PageID #: 59334


                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,

                       Plaintiffs,
                                              C.A. No. 19-742-LPS
             v.

 VMWARE, INC.,

                       Defendant.
                                              PUBLIC REDACTED VERSION



   LETTER TO THE HONORABLE LEONARD P. STARK FROM ANNE SHEA GAZA
       RE: CIRBA’S REQUEST TO SUPPLEMENT POST-TRIAL BRIEFING

Dated: May 20, 2020
Redacted Version: May 27, 2020
OF COUNSEL:                               YOUNG CONAWAY STARGATT &
                                          TAYLOR, LLP
Arturo J. González
Michael A. Jacobs                         Anne Shea Gaza (No. 4093)
Richard S. J. Hung                        Robert M. Vrana (No. 5666)
MORRISON & FOERSTER LLP                   Samantha G. Wilson (No. 5816)
425 Market Street                         Rodney Square
San Francisco, CA 94105                   1000 North King Street
(415) 268-7000                            Wilmington, DE 19801
agonzalez@mofo.com                        (302) 571-6600
mjacobs@mofo.com                          agaza@ycst.com
rhung@mofo.com                            rvrana@ycst.com
                                          swilson@ycst.com
Deanne E. Maynard
Brian R. Matsui                           Attorneys for VMware, Inc.
MORRISON & FOERSTER LLP
2000 Pennsylvania Avenue, NW Suite 6000
Washington, D.C. 20006
(202) 887-1500
dmaynard@mofo.com
bmatsui@mofo.com

Seth P. Waxman
Thomas G. Saunders
WILMER CUTLER PICKERING HALE
AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, DC 20006
(202) 663-6000
seth.waxman@wilmerhale.com
thomas.saunders@wilmerhale.com
Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 2 of 7 PageID #: 59335



William F. Lee
WILMER CUTLER PICKERING HALE
AND DORR LLP
60 State Street
Boston, MA 02109
(617) 526-6000
william.lee@wilmerhale.com
Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 3 of 7 PageID #: 59336


Dear Chief Judge Stark:

     VMware opposes Cirba’s request for further briefing on VMware’s non-infringement
JMOL motion (D.I. 745).1

        Cirba’s assertion that it “has had only a limited opportunity to submit briefing and record
citations” is false. (Id. at 1.) Cirba has had ample opportunity to do so via (1) its 25-page
answering brief on April 3 (D.I. 672), (2) its proposed 5-page sur-reply brief on April 20 (D.I.
703), (3) the “slides or other materials” that the Court invited the parties to submit by May 14
(D.I. 702) (but which Cirba elected to forgo), and (4) during the May 15 hearing itself.

        The record also refutes Cirba’s claim that it had no way of knowing that an “existing
virtualized environment” was at issue. “[W]hether the ’687 patent’s limitations were met within
a particular virtualized environment” (D.I. 745 at 1) was front and center at trial and in
VMware’s post-trial motion. VMware devoted over five pages to this issue in its opening brief.
(D.I. 712 at 2-7.) VMware explained that Cirba had failed to show that anyone had enabled
enough optional features (e.g., sufficient VM-VM DRS rules), so that each VM in an “existing
virtualized environment” is evaluated against each host and other VMs using the three required
constraints. (See, e.g., id. at 4 (“To prove infringement, Cirba needed to show that VMware or
its customers created a VM-VM DRS rule ‘based on a business parameter,’ as opposed to other
parameter types, or enabled FT for every VM in the virtualized environment.” (emphasis in
original)).)

        In response, Cirba devoted nearly four pages to arguing that VMware and its customers
used the purported infringing features. (D.I. 672 at 5-8.) And it focused almost two of these
pages to addressing the specific “virtualized environment” issue, using          environment as its
primary example. (Id. at 7-8.) In its reply, VMware pointed to Cirba’s multiple failures of
proof, as confirmed by its silence on VMware’s core showing and the lack of record support for
Cirba’s arguments, including its inability to identify any “existing virtualized environment”
showing infringement. (See D.I. 715 at 2-3.)

         Seeking to further respond to VMware’s post-trial motions, Cirba then moved for leave to
file a proposed sur-reply. (D.I. 703.) Although the basis of its motion was VMware’s alleged
“entirely new arguments” on reply (id. at 1), Cirba sought to supplement only its briefing on
marking.2 It did not seek leave to further address the already well-briefed issue “whether the
’687 patent’s limitations were met within a particular virtualized environment.” (D.I. 745 at 1.)

        On Thursday afternoon, before last Friday’s hearing, VMware provided its hearing slides
to Cirba and the Court. VMware’s slides walked through the parties’ post-trial briefing and
again noted that Cirba never identified any specific “virtualized environment” to which its
infringement analysis applied. (Ex. A (VMware Hrg. Slides at 18-20).) Cirba, by contrast,
declined the Court’s invitation to submit slides or other materials for the hearing. (May 15, 2020
Hrg. Tr. at 4:14-16.)



1
  Cirba did not meet and confer with VMware before filing its request for leave to submit
supplemental briefing. See D. Del. LR 7.1.1. (D.I. 745.)
2
  VMware continues to oppose Cirba’s request for leave as stated in its opposition. (D.I. 736.)
                                              1
Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 4 of 7 PageID #: 59337


        During the hearing itself, Cirba struggled to identify any record citations in response to
the Court’s repeated and pointed requests for trial evidence of a “virtualized environment” that
was assessed for infringement. (Id. at 34:10-12 (“Give me an example of where there was
testimony about a particular existing virtualized environment in which the claims were
practiced.”); id. at 35:2-7 (“[P]lease answer directly as you can the criticism that we see in the
briefing and that we have heard today about          and how we don’t know where you are drawing
the line to tell us what the precise virtualized environment is so we don’t know which machines
and which hosts to look to.”); id. at 36:16-19 (“[S]hould I understand that if I think the way that
defendants have articulated what you need to show to support a finding of infringement on the
virtualized environment component and the each-to-each, that you have not met that burden?”).)

       When the Court asked Cirba whether its briefing had cited all of the evidence that was
needed, Cirba twice answered “Yes”:

                   THE COURT: If I go through all the evidence you cited in your
                   answering brief in response to VMware’s motion, are you
                   confident that I will find sufficient evidence to support your
                   infringement theory by looking at that evidence?

                   MS. LEHMAN: Yes. Yes, we are, Your Honor.

(Id. at 40:1-6.)

        Cirba’s argument that “page limitations” hindered its ability to adequately address
VMware’s positions is both false (it had plenty of opportunities to address VMware’s argument,
as outlined above) and the result of its own decisions. Cirba rejected VMware’s proposal to
extend the page limitations for post-trial motions. (D.I. 570 at 9 (VMware proposing “40 pages
of opening briefs, 40 pages of answering briefs, and 20 pages of reply briefs” “[d]ue to the
complexity of the post-trial motions”); D.I. 568 at 3 (Cirba “disagree[ing]”).) Instead, Cirba
insisted that only a small expansion of the Court’s standard page limits was warranted. (Id. at 3
(arguing that “VMware intends to file more than nine Rule 50(b) motions . . . does not mean”
more page expansion is warranted, and proposing only 25 pages); see also D.I. 575 at 1.) The
Court adopted Cirba’s proposal. (D.I. 575 at 1; D.I. 574). In view of its prior position, Cirba
cannot justify expanding the page limitations now, especially as briefing (including sur-replies)
and the hearing have already concluded.

        Granting Cirba’s request also would substantially prejudice VMware. Believing that a
large number of issues were ripe for post-trial review, VMware requested 40 pages for opening
and answering briefs and 20 for replies, as noted above. When that request was denied, VMware
made difficult decisions about which arguments to raise, which arguments to drop, and how
much space to afford each argument. Under these circumstances, it would be unfair to give
Cirba more pages and yet another opportunity to try to respond.

         Cirba has had every opportunity to present its case. Its request to submit supplemental
briefing “with specific record citations” (D.I. 745 at 1) at this very late juncture only underscores
the problems in its case. It should not have been difficult for Cirba to point to a clear statement
of its infringement theory in the trial record—if it had ever offered one. It did not.


                                                   2
Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 5 of 7 PageID #: 59338


         Moreover, its letter brief suggests that it intends to cobble together support for yet
another new infringement theory never disclosed by its expert—not in expert reports,
depositions, at trial, or post-trial briefs and declarations. Instead, as in its brief in opposition to
VMware’s post-trial motions, Cirba presumably will provide the Court with still more lengthy
and unexplained string citations to the trial record. (See, e.g., D.I. 672 at 6 (citing 28 pages of
transcript and 9 exhibits without explanation).) But four months after trial and two months after
VMware filed its post-trial motions, it is far too late for Cirba to be conceiving of and pressing
ill-defined new theories.

        Cirba’s request therefore should be denied. See United Access Technologies LLC v.
AT&T Inc. et al., No. 1-11-cv-00338, D.I. 75 (D. Del. June 20, 2016) (Ex. B) (requiring a
showing of “good cause for a supplemental brief” and “meet and confer”). If the Court is
inclined to grant Cirba’s request to file a 3-page supplemental brief, VMware requests
permission to file a 5-page reply brief. A longer reply is warranted for VMware to respond to
Cirba’s anticipated lengthy string citations, which historically have lacked pincites or substantive
explanations as noted.

                                                        Respectfully,

                                                        /s/ Anne Shea Gaza

                                                        Anne Shea Gaza (No. 4093)

Enclosures

cc: All Counsel of Record (CM/ECF)




                                                   3
Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 6 of 7 PageID #: 59339




                                 CERTIFICATE OF SERVICE


         I, Anne Shea Gaza, hereby certify that on May 27, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on May 27, 2020, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Adam Adler, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24585493.1
Case 1:19-cv-00742-LPS Document 751 Filed 05/27/20 Page 7 of 7 PageID #: 59340




                        Jaime F. Cardenas-Navia, Esquire
                        Wesley Lanier White, Esquire
                        Khue V. Hoang, Esquire
                        Rahul Sarkar, Esquire
                        Reichman Jorgensen LLP
                        750 Third Avenue, Suite 2400
                        New York, NY 10017

                        RJ_densify@reichmanjorgensen.com

                        Gary J. Toman, Esquire
                        Weinberg Wheeler Hudgins Gunn & Dial
                        3344 Peachtree Road NE, Suite 2400
                        Atlanta, GA 30326
                        gtoman@wwhgd.com

                        Peter J. Ayers, Esquire
                        Law Office of Peter J. Ayers, PLLC
                        2200 Bowman Avenue
                        Austin, TX 78703
                        peter@ayersiplaw.com

                        Paul D. Clement, Esquire
                        Julie M.K. Siegal, Esquire
                        Kirkland & Ellis LLP
                        1301 Pennsylvania Avenue, N.W.
                        Washington, DC. 20004
                        paul.clement@kirkland.com
                        julie.siegal@kirkland.com

                        Attorneys for Plaintiffs/Counter-Defendants

Dated: May 27, 2020                          YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ Anne Shea Gaza
                                             Anne Shea Gaza (No. 4093)
                                             Robert M. Vrana (No. 5666)
                                             Samantha G. Wilson (No. 5816)
                                             1000 N. King Street
                                             Wilmington, Delaware 19801
                                             agaza@ycst.com
                                             rvrana@ycst.com
                                             swilson@ycst.com

                                             Attorneys for VMware, Inc.


                                         2
24585493.1
